DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-14 are pending.
Claim 3 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.

Response to Arguments
Schuele Teaches a First and Second Pass of the Laser to Create a Complete Cut.  To summarize, the Office Action (05/28/2021, hereinafter “Action”) cites Schuele for teaching a series of scans that results in a complete cut.  See Action at 3-4 (citing [0129], Figs. 31, 36, 44).  Therefore, the Action concludes that “[b]ecause Schuele teaches an iterative process of creating complete cuts or incisions in tissue, Schuele inherently teaches that partial cuts can be completely opened by a second pass of the laser.”  See Action at 3 (emphases in original).1


    PNG
    media_image1.png
    513
    456
    media_image1.png
    Greyscale

As Schuele explains, “FIG. 17 is a simplified block diagram of acts of a method 500 for adaptively scanning the focal point of the electronic radiation beam relative to a boundary of an intraocular target, in accordance with many embodiments. The method 500 can be accomplished, for example, using any suitable system including any suitable laser surgery system described herein such as the laser surgery system 10 [as depicted in Figs. 1, 2].”  See [0126] (emphases added).  
Of the many embodiment that Schuele discloses some include complete cuts, such as those depicted in Figs. 31 and 36, reproduced below.  See also [0047] (“FIGS. 26 through 31 illustrate aspects formed by the laser surgery system of FIG. 1, in accordance with many embodiments.”); [0048] (“FIGS. 32 through 36 illustrate aspects of sideport cataract surgery access incisions of a cornea that can be formed by the laser surgery system of FIG. 1, in accordance with many embodiments.”) (emphases added).

    PNG
    media_image2.png
    232
    436
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    263
    404
    media_image3.png
    Greyscale

In embodiments in which the series of passes are used to create a complete cut, Schuele teaches that previous (partial) cuts can serve to guide subsequent passes in order to “minimize the tissue and/or material modified and/or increase the accuracy with regard to which tissue and/or material is modified.”  See [0129].  As Schuele explains:
“In many embodiments in which an incision surface is created, a series of subsequent scan patterns can be accomplished in which the location where one or more previous scan patterns crossed the boundary of the intraocular lens can be used to configured at least one of the subsequent scan patterns to, for example, minimize the tissue and/or material modified and/or increase the accuracy with regard to which tissue and/or material is modified.” [0129] (emphasis added).

Taking the phrase “an incision surface is created” out of context, Applicant seems to be arguing that because Schuele uses the term “incision surface,” the incision is on a surface (and thus not a complete cut).  Applicant writes, “[t]his [quoted] section only discloses an incision on the surface. As it is a surface cut it does not disclose and in fact teaches away from having a residual uncut layer at the surface of the cornea, as required by the claims.”  See Remarks at 7.   However, such a reading is contrary to Schuele’s teachings, as discussed above.2  
Moreover, incisions (whether resulting a partial or a complete cut) necessarily produce newly exposed surfaces (i.e., “incision surface”) in the various intraocular targets disclosed by Schuele.  See, e.g., [0127] (“The intraocular target having the crossed boundary can be any suitable intraocular target including, for example, the anterior lens capsule, the posterior lens capsule, the crystalline lens, the cornea, the iris, an intraocular lens, and the limbus.”).

The Definition of Iterative.  The term “iterative” means utilizing the repetition of a sequence of operations or procedures.  See, e.g., https://www.merriam-webster.com/dictionary/iterative.  For example, a procedure to arrive at the sum of 10 by incrementally adding 1 to an initial 0 is an iterative procedure.   This procedure necessarily reaches the same outcome (i.e., a sum of 10).  Similarly, the two-step procedure (steps 506 and 508 scanning the first and second patterns) is also iterative.  
By contrast, Applicant seems to advance an idiosyncratic definition of the term “iterative” as involving an indeterminacy.  For example, Applicant writes, “by its very nature an ‘iterative process’ would never necessarily and always reach the same outcome, as its process by definition is always changing at every step based upon what occurred before.”  See Remarks at 7.  However, as far as I can tell, no dictionary defines the term “iterative” as indeterminate, pace Applicant.  An iterative process may (or may not) be indeterminate, but it is necessarily repetitive.  This necessarily repetitive aspect of an iterative process is the reasoned basis for the 102 rejection, as discussed above. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele et al. (US 20140316389 A1, March 13, 2013) (hereinafter “Schuele”).
Regarding claims 1 and 13-14, as discussed above (Responses to Arguments incorporated by reference herein), Schuele teaches method for forming an incision in an eye, the method comprising: performing a first pass of a first laser beam along a path within a cornea of an eye, wherein after completion of said first pass there exists a residual uncut layer of the cornea at an anterior surface of the cornea; performing a second pass of a second laser beam only along a portion of said path that contains said residual uncut layer, wherein after completion of said second pass, said residual uncut layer is transformed into a full complete through surface incision (as recited in claim 1); wherein after completion of said second pass, a full thickness corneal incision is formed shaped (as recited in claim 13); and wherein after completion of said second pass, a partial thickness corneal incision is formed (as recited in claim 14), as explained below.  
Note that Schuele teaches an iterative process of creating multiple incisions in tissue in order to increase accuracy and to minimize modification of tissue.  See, e.g., [0129] (“In many embodiments in which an incision surface is created, a series of subsequent scan patterns can be accomplished in which the location where one or more previous scan patterns crossed the boundary of the intraocular lens can be used to configured at least one of the subsequent scan patterns to, for example, minimize the tissue and/or material modified and/or increase the accuracy with regard to which tissue and/or material is modified.”).  Furthermore, Schuele teaches complete cuts.  See, e.g., Figs. 31, 36, 44 and associated text.  Because Schuele teaches an iterative process of creating complete cuts or incisions in tissue, Schuele inherently teaches that partial cuts can be completely opened by a second pass of the laser.
Note further that Schuele teaches that “[t]he intraocular target having the crossed boundary can be any suitable intraocular target including, for example, the anterior lens capsule, the posterior lens capsule, the crystalline lens, the cornea, the iris, an intraocular lens, and the limbus.”  See [0127] (emphasis added).
Note further that Schuele also teaches concurrent tissue imaging and tissue treatment.  See, e.g., [0124] (“The laser surgery system 10 can be configured to generate image data concurrent with tissue treatment. For example, the focal point of the electromagnetic radiation beam can have an intensity sufficient to modify an intraocular target (e.g., eye tissue, an IOL) with a resulting portion of the electromagnetic radiation beam reflected from the focal point back to the detection sensor 54 of confocal detection assembly 14 used to generate a signal that is processed to generate image data corresponding to the focal point location.”) (emphasis added).
As discussed above (Responses to Arguments incorporated by reference herein), Schuele teaches a first pass that creates partial cut in the cornea and anterior to the partial cut there exists a residual uncut layer of the cornea at an anterior surface of the cornea and a second pass that fully cuts the partial cut, transforming the residual uncut layer and partial cut into a full complete incision through the cornea.
Regarding claim 2, Schuele teaches method for forming an incision in an eye, wherein said first laser beam has a low numerical aperture and passes through a liquid-filled patient interface before penetrating said eye, and wherein said residual uncut layer is the result of said first laser beam passing through said liquid-filled patient interface.  See, e.g., [0066]
Regarding claim 12, Schuele teaches method for forming an incision in an eye, wherein said first laser beam has a pulse width that is less than one femtosecond and said second laser beam has a pulse width that is less than one femtosecond.  See, e.g., [0022].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele.
Regarding claims 4-11, Schuele teaches method for forming an incision in an eye, wherein the energy level, scan rate, and other parameters of each scan may be adaptively controlled.  See, e.g., [0067], [0070].  Schuele also teaches incisions of various geometries.  See, e.g., Figs. 15, 16, 19, 20 and 24-36.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the limitations recited by the claims at issue such that wherein said first laser beam has a different energy than said second laser beam (as recited in claim 4); wherein said first laser beam is at a first energy that just exceeds a photodisruption threshold and said second laser beam is at a second energy that is higher than said first energy (as recited in claim 5); wherein said first laser beam is scanned along said path at a different rate than said second laser beam is scanned along said portion of said path that contains said partial thickness incision (as recited in claim 6); wherein said first laser beam is scanned along said path at a different rate than said second laser beam is scanned along said portion of said path that contains said partial thickness incision (as recited in claim 7); wherein said path is a linear path and said portion of said path that contains said residual uncut layer is linear (as recited in claim 8); wherein said path is an angular path and said portion of said path that contains said residual uncut layer is linear (as recited in claim 9); wherein said path is an angular path and said portion of said path that contains said residual uncut layer is angular (as recited in claim 10); wherein said angular path is a zig-zag angular path and said portion of said path that contains said residual uncut layer is L-shaped (as recited in claim 11) in order to satisfy the particular requirements of a specific treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 9844465 B2 and claim 1-12 of U.S. Patent No. 10492954 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed at the same invention.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Note that the Action states what Schuele “inherently teaches.”  Anticipation by inherency is a well-recognized doctrine in patent law.  Mischaracterizing Examiner’s reasoning, Applicant fundamentally misunderstands the doctrine of inherency.  For example, Applicant writes, “[t]he Office Action essentially concedes that Schuele does not disclose [i.e., does not anticipate] each and every element of the claims, as arranged in the claims. Thus, the Office Action relies upon the doctrine of inherency.”  See Remarks at 5 (emphasis added).  
        2 Also contrary to Schuele’s teachings (e.g., [0126], [0048],[0049], as cited above) is Applicant’s conclusory statement that “these FIGS. [31 and 36] and their associated text do not disclose or suggest a two-step process as required by the claims.”  See Remarks at 8.